                                           Case 5:19-cv-08007-BLF Document 53 Filed 03/25/21 Page 1 of 2




                                   1

                                   2

                                   3                                     UNITED STATES DISTRICT COURT

                                   4                                NORTHERN DISTRICT OF CALIFORNIA

                                   5                                          SAN JOSE DIVISION

                                   6

                                   7     V.G.M., et al.,                                    Case No. 19-cv-08007-BLF
                                   8                       Plaintiffs,
                                                                                            ORDER GRANTING MOTION TO
                                   9             v.                                         FILE UNDER SEAL
                                  10     CITY OF SALINAS, et al.,
                                  11                       Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          Before the Court is Plaintiffs’ administrative motion to file under seal portions of the

                                  14   Minor’s Compromise petition in order to protect the identify of minor, V.G.M. See Mot., ECF 52.

                                  15   Defendants do not oppose this request. For the reasons stated below, Plaintiffs’ motion is

                                  16   GRANTED.

                                  17          “Historically, courts have recognized a ‘general right to inspect and copy public records

                                  18   and documents, including judicial records and documents.’” Kamakana v. City and County of

                                  19   Honolulu, 447 F.3d 1172, 1178 (9th Cir. 2006) (quoting Nixon v. Warner Commc’ns, Inc., 435

                                  20   U.S. 589, 597 n.7 (1978)). Consequently, filings that are “more than tangentially related to the

                                  21   merits of a case” may be sealed only upon a showing of “compelling reasons” for sealing. Ctr. for

                                  22   Auto Safety v. Chrysler Grp., LLC, 809 F.3d 1092, 1101-02 (9th Cir. 2016). Filings that are only

                                  23   tangentially related to the merits may be sealed upon a lesser showing of “good cause.” Id. at

                                  24   1097. In this District, parties seeking to seal judicial records must follow Civil Local Rule 79-5,

                                  25   which requires, inter alia, that a sealing request be “narrowly tailored to seek sealing only of

                                  26   sealable material.” Civil L.R. 79-5(b).

                                  27          Courts have granted protective orders to protect confidential settlement agreements.

                                  28   Phillips ex rel. Estates of Byrd v. Gen. Motors Corp., 307 F.3d 1206, 1212 (9th Cir. 2002). In
                                           Case 5:19-cv-08007-BLF Document 53 Filed 03/25/21 Page 2 of 2




                                   1   determining whether a confidential settlement agreement should be sealed, the Court will apply

                                   2   the “good cause” standard. Id. at 1210. Additionally, other courts in this Circuit have applied the

                                   3   “good cause” standard to seal the identifying information of minors. See Cherry v. Clark Cty. Sch.

                                   4   Dist., No. 2:11-CV-1783 JCM GWF, 2013 WL 3944285, at *12 (D. Nev. July 22, 2013) (“the

                                   5   public has no legitimate interest in the actual identity of any particular parent or student”); see also

                                   6   Fotinos ex rel. R.F. v. Fotinos, No. C 12-953 CW, 2013 WL 1149778, at *2 (N.D. Cal. Mar. 19,

                                   7   2013) (ordering plaintiff to “file motions to seal documents or portions of documents that contain

                                   8   other sensitive information related to her minor children”).

                                   9          The Court finds that Plaintiffs have articulated sufficient reasons for sealing the Settlement

                                  10   Agreement under the “good cause” standard in arguing that the minor’s identity should be

                                  11   protected from public disclosure. See Mot. 1. Accordingly, the Court GRANTS Plaintiffs’ motion

                                  12   to file the Minor’s Compromise petition under seal with the minor’s name redacted.
Northern District of California
 United States District Court




                                  13          IT IS SO ORDERED.

                                  14

                                  15   Dated: March 25, 2021

                                  16                                                     ______________________________________
                                                                                         BETH LABSON FREEMAN
                                  17                                                     United States District Judge
                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                          2
